           Case 1:19-cv-01688-TWT Document 8 Filed 07/18/19 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA

                                            :
Leon Howard,                                :
                                            : Civil Action No.
                    Plaintiff,              : 1:19-cv-01688-TWT-CCB
      v.                                    :
                                            :
RealPage, Inc.; and DOES 1-10,              :
inclusive,                                  :
                                            :
                    Defendant.              :
                                            :

                    PLAINTIFF’S INITIAL DISCLOSURES
      Plaintiff, Leon Howard, by and through counsel, hereby submits his Initial

Disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1) and Local Rule

26.1 as follows:



(1)   State precisely the classification of the cause of action being filed, a brief

factual outline of the case including Plaintiff's contentions as to what Defendants

did or failed to do, and a succinct statement of the legal issues in the case.

RESPONSE: Plaintiff seeks redress for Defendants’ violations of the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”). Plaintiff alleges that

Defendant performed the background screening report, which included incorrect




                                          -1-
           Case 1:19-cv-01688-TWT Document 8 Filed 07/18/19 Page 2 of 6




and harmful judgments and criminal information, and furnished the results to two

of Plaintiff’s potential housing complexes, causing damages to Plaintiff.



(2)   Describe in detail all statutes, codes, regulations, legal principles, standards

and customs or usages, and illustrative case law that Plaintiff contends are

applicable to this action.

      RESPONSE: The FCRA is applicable to this action.



(3)   Provide the name and, if known, the address and telephone number of each

individual likely to have discoverable information that you may use to support

your claims or defenses, unless solely for impeachment, identifying the subjects of

the information.

      RESPONSE:

      a.      Plaintiff Leon Howard. Plaintiff may be contacted through his

              counsel. Plaintiff will testify as to the allegations in his complaint and

              his damages.

      b.      A representative of Defendants. This person is expected to testify as

              to the facts and circumstances underlying Plaintiff’s claims against

              Defendants.


                                          -2-
         Case 1:19-cv-01688-TWT Document 8 Filed 07/18/19 Page 3 of 6




      Plaintiff respectfully reserves the right to supplement this response, as

appropriate.



(4)   Provide the name of any person who may be used at trial to present evidence

under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all experts

described in Fed.R.Civ.P. 26(a)(2)(B), provide a separate written report satisfying

the provisions of that rule.

      RESPONSE: Plaintiff has not identified an expert witness at this early stage

of litigation. Plaintiff respectfully reserves the right to supplement this response,

as appropriate.



(5)   Provide a copy of, or a description by category and location of, all

documents, data compilations or other electronically stored information, and

tangible things in your possession, custody, or control that you may use to support

your claims or defenses unless solely for impeachment, identifying the subjects of

the information.

      RESPONSE: Plaintiff has copies of his background checks, driver’s license,

temporary identification card, e-mails between Plaintiff and Defendant, a letter

from Defendant to Plaintiff, and a Consumer Inquiry Report completed for


                                         -3-
         Case 1:19-cv-01688-TWT Document 8 Filed 07/18/19 Page 4 of 6




Plaintiff by Defendant. Plaintiff respectfully reserves the right to supplement this

response, as appropriate.

(6)   In the space provided below, provide a computation of any category of

damages claimed by you. In addition, include a copy of, or describe the category

and location of, the documents or other evidentiary material, not privileged or

protected from disclosure, on which such computation is based, including materials

bearing on the nature and extent of injuries suffered, making such documents or

evidentiary material available for inspection and copying as under Fed.R.Civ.P. 34.

      RESPONSE: Plaintiff seeks all available damages pursuant to the FCRA.

Plaintiff respectfully reserves the right to supplement this response, as appropriate.



(7)   Attach for inspection and copying as under Fed.R.Civ.P. 34 any insurance

agreement under which any person carrying on an insurance business may be liable

to satisfy part or all of a judgment that may be entered in this action, or to

indemnify or reimburse for payments made to satisfy the judgment.

      RESPONSE: N/A.




                                          -4-
         Case 1:19-cv-01688-TWT Document 8 Filed 07/18/19 Page 5 of 6




(8)   Disclose the full name, address, and telephone number of all persons or legal

entities who have a subrogation interest in the cause of action set forth in

Plaintiff’s cause of action, and state the basis and extent of such interest.

      RESPONSE: N/A.

Dated: July 18, 2019

                                        Respectfully submitted,

                                        By: /s/ Sergei Lemberg, Esq.
                                        Attorney Bar No. 598666
                                        Attorney for Plaintiff Leon Howard
                                        LEMBERG LAW, LLC
                                        43 Danbury Road, 3rd Floor
                                        Wilton, CT 06897
                                        Telephone: (203) 653-2250 ext. 5500
                                        Facsimile: (203) 653-3424
                                        Email: slemberg@lemberglaw.com




                                          -5-
        Case 1:19-cv-01688-TWT Document 8 Filed 07/18/19 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 18, 2019, a true and correct copy of the

foregoing was served electronically by the U.S. District Court Northern District of

Georgia Electronic Document Filing (ECF) system and that the document is

available on the ECF system.

                                      /s/ Sergei Lemberg
                                      Sergei Lemberg, Esq.




                                       -6-
